Case 2:15-cv-11222-SFC-DRG ECF No. 120 filed 03/29/19         PageID.4464    Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


  MARY ANN MCBRIDE, et al.,              )
                                         )
               Plaintiffs,               )
                                         )    Civil Action No. 2:15-cv-11222
               v.                        )
                                         )    Hon. Sean F. Cox
  MICHIGAN DEPARTMENT OF                 )    Mag. David R. Grand
  CORRECTIONS, et al.,                   )
                                         )
               Defendants.               )
                                         )

     ORDER GRANTING THE PARTIES’ JOINT MOTION FOR FINAL
           APPROVAL OF CLASS ACTION SETTLEMENT

       The Court, having reviewed the Parties’ Joint Motion for Final Approval of

 Class Action Settlement (“Motion”), the supporting memorandum of law and

 accompanying declaration, the Proposed Settlement Agreement (“Agreement”),

 and all objections submitted to the Court, and having held a fairness hearing

 regarding the Agreement on March 28, 2019, hereby GRANTS the Motion, and

 ORDERS that:

       1.     The Agreement is approved as fair, reasonable, adequate, and in the

 best interests of the class pursuant to Federal Rule of Civil Procedure 23(e);

       2.     The award of fees and costs referenced in Section XVII.C of the

 Agreement is approved as reasonable given the rates charged, the size, reputation,
Case 2:15-cv-11222-SFC-DRG ECF No. 120 filed 03/29/19         PageID.4465    Page 2 of 2




 and experience of counsel, and the hours reasonably expended during this

 litigation.

        3.     Pursuant to Section XVII of the Agreement and Federal Rule of Civil

 Procedure 41(a)(2), Plaintiffs’ claims in this action are DISMISSED with

 prejudice, but this Court retains jurisdiction over this action to enforce the terms

 of the Agreement as needed.


 IT IS SO ORDERED.

 Dated: March 29, 2019                         s/Sean F. Cox
                                               Sean F. Cox
                                               U. S. District Judge

 The parties, through their respective counsel, stipulate to the entry of the above
 order.

 Date: March 14, 2019                          Date: March 14, 2019

 /s/ A. Peter Govorchin                        /s/ Andrew D. Lazerow
 A. Peter Govorchin (P31161)                   Andrew D. Lazerow
 Assistant Attorney General                    Stephen C. Bartenstein
 MI Dept of Attorney General                   Philip J. Levitz
 Complex Litigation Division                   Covington & Burling LLP
 P.O. Box 30736                                One CityCenter
 Lansing, MI 48909                             850 Tenth Street, NW
 (517) 373-6434                                Washington, DC 20001
 govorchinp@michigan.gov                       (202) 662-6000
                                               alazerow@cov.com
 Counsel for Defendants                        sbartenstein@cov.com
                                               plevitz@cov.com

                                               Counsel for Plaintiffs



                                           2
